    1   KRISTA M. CABRERA, CA Bar No. 190595
          kcabrera@foley.com
    2   KEVIN JACKSON, CA Bar No. 278169
          kjackson@foley.com
    3   FOLEY & LARDNER LLP
        11988 EL CAMINO REAL, SUITE 400
    4   SAN DIEGO, CA 92130-2594
        TELEPHONE: 858.847.6700
    5   FACSIMILE: 858.792.6773
    6 DAVID B. GOROFF, (admitted pro hac vice)
        dgoroff@foley.com
    7 FOLEY & LARDNER LLP
      321 NORTH CLARK STREET, SUITE 3000
    8 CHICAGO, IL 60654-4762
      TELEPHONE: 312.832.4500
    9 FACSIMILE: 312.832.4700

  10    [Additional counsel listed on following page]
  11    Attorneys for Defendant
        SELECT REHABILITATION, LLC
  12

  13                           UNITED STATES DISTRICT COURT
  14                         CENTRAL DISTRICT OF CALIFORNIA
  15

  16    NIKOLAY NISIMOV, an individual,                  Case No. 2:21-cv-02490-SB-MAAx
  17                                  Plaintiff,         STIPULATED PROTECTIVE ORDER
  18                vs.
  19 SELECT REHABILITATION, LLC, a                       Judge:     Stanley Blumenfeld, Jr.
     Delaware Corporation; and DOES 1
  20 through 10, inclusive,
                                                         Ctrm:      6C

  21                                Defendant.           Complaint Filed: February 16, 2021
  22

  23

  24

  25

  26

  27

  28

                                                            STIPULATED PROTECTIVE ORDER
                                                   -1-         Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
    1   DIANE G. WALKER, (admitted pro hac vice)
          dwalker@walkermortonllp.com
    2   KRISTEN W. ROBERTS, (admitted pro hac vice)
          kroberts@walkermortonllp.com
    3   ROBERT SMELTZER, (admitted pro hac vice)
        WALKER MORTON LLP
    4   TWO PRUDENTIAL PLAZA
        180 NORTH STETSON AVENUE
    5   CHICAGO, IL 60601-6710
        TELEPHONE: 312.471.2900
    6   FACSIMILE: 312.471.6001
    7   Attorneys for Defendant
        SELECT REHABILITATION, LLC
    8

    9EMANUEL S. SHIRAZI (SBN 228909)
       emanuel@shirazilawfirm.com
  10 SHIRAZI LAW FIRM, PC
     1875 CENTURY PARK EAST, SUITE 1025
  11 LOS ANGELES, CA 90067
     TELEPHONE: 310-400-5891
  12 FACSIMILE: 888-908-7359

  13    Attorney for Plaintiff
        NIKOLAY NISIMOV
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 STIPULATED PROTECTIVE ORDER
                                          -2-       Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
    1              Plaintiff Nikolay Nisimov (“Plaintiff”) and Defendant Select Rehabilitation, LLC
    2   (“Select”) (collectively, the “Parties), by and through their respective counsel of record,
    3   hereby stipulate as follows:
    4

    5   1.         PURPOSES AND LIMITATIONS
    6              Discovery in this action is likely to involve production of confidential, proprietary,
    7   or private information for which special protection from public disclosure and from use
    8   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
    9   parties hereby stipulate to and petition the Court to enter the following Stipulated
  10    Protective Order. The parties acknowledge that this Stipulated Protective Order does not
  11    confer blanket protections on all disclosures or responses to discovery and that the
  12    protection it affords from public disclosure and use extends only to the limited
  13    information or items that are entitled to confidential treatment under the applicable legal
  14    principles. The parties further acknowledge, as set forth in Section 13.3 below, that this
  15    Stipulated Protective Order does not entitle them to file confidential information under
  16    seal; Local Rule 79-5 sets forth the procedures that must be followed and the standards
  17    that will be applied when a party seeks permission from the Court to file material under
  18    seal. Discovery in this action is likely to involve production of confidential, proprietary,
  19    or private information for which special protection from public disclosure and from use
  20    for any purpose other than prosecuting this litigation may be warranted.
  21

  22    2.         GOOD CAUSE STATEMENT
  23               Plaintiff’s action involves his own personal medical condition, and Select is a
  24    provider of healthcare services. This action is likely to involve the discovery of highly
  25    private and confidential medical information and records, including Plaintiff’s medical
  26    records and those of Select’s patients, for which special protection from public disclosure
  27    and from use for any purpose other than prosecution of this action is warranted. Such
  28    confidential and proprietary materials and information consist of, among other things,

                                                               STIPULATED PROTECTIVE ORDER
                                                      -3-         Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
    1   confidential business or financial information, information regarding confidential
    2   business practices, or other confidential information (including information implicating
    3   privacy rights of third parties), information otherwise generally unavailable to the public,
    4   or which may be privileged or otherwise protected from disclosure under state or federal
    5   statutes, court rules, case decisions, or common law. Accordingly, to expedite the flow
    6   of information, to facilitate the prompt resolution of disputes over confidentiality of
    7   discovery materials, to adequately protect information the parties are entitled to keep
    8   confidential, to ensure that the parties are permitted reasonable necessary uses of such
    9   material in preparation for and in the conduct of trial, to address their handling at the end
  10    of the litigation, and to serve the ends of justice, a protective order for such information is
  11    justified in this matter. It is the intent of the parties that information will not be
  12    designated as confidential for tactical reasons and that nothing be so designated without a
  13 good faith belief that it has been maintained in a confidential, non-public manner, and

  14    there is good cause why it should not be part of the public record of this case.
  15

  16    3.         DEFINITIONS
  17               3.1.   Action: Nikolay Nisimov v. Select Rehabilitation, LLC, C.D. Cal. Case No.
  18                      2:21-cv-02490-SB-MAAx.
  19               3.2.   Challenging Party: A Party or Nonparty that challenges the designation of
  20                      information or items under this Stipulated Protective Order.
  21               3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of how it
  22                      is generated, stored or maintained) or tangible things that qualify for
  23                      protection under Federal Rule of Civil Procedure 26(c), and as specified
  24                      above in the Good Cause Statement.
  25               3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well as their
  26                      support staff).
  27               3.5.   Designating Party: A Party or Nonparty that designates information or items
  28                      that it produces in disclosures or in responses to discovery as

                                                               STIPULATED PROTECTIVE ORDER
                                                       -4-        Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
    1                     “CONFIDENTIAL.”
    2              3.6.   Disclosure or Discovery Material: All items or information, regardless of
    3                     the medium or manner in which it is generated, stored, or maintained
    4                     (including, among other things, testimony, transcripts, and tangible things),
    5                     that is produced or generated in disclosures or responses to discovery in this
    6                     matter.
    7              3.7.   Expert: A person with specialized knowledge or experience in a matter
    8                     pertinent to the litigation who has been retained by a Party or its counsel to
    9                     serve as an expert witness or as a consultant in this Action.
  10               3.8.   In-House Counsel: Attorneys who are employees of a party to this Action.
  11                      In-House Counsel does not include Outside Counsel of Record or any other
  12                      outside counsel.
  13               3.9.   Nonparty: Any natural person, partnership, corporation, association, or
  14                      other legal entity not named as a Party to this action.
  15               3.10. Outside Counsel of Record: Attorneys who are not employees of a party to
  16                      this Action but are retained to represent or advise a party to this Action and
  17                      have appeared in this Action on behalf of that party or are affiliated with a
  18                      law firm which has appeared on behalf of that party, and includes support
  19                      staff.
  20               3.11. Party: Any party to this Action, including all of its officers, directors,
  21                      employees, consultants, retained experts, In-House Counsel, and Outside
  22                      Counsel of Record (and their support staffs).
  23               3.12. Producing Party: A Party or Nonparty that produces Disclosure or
  24                      Discovery Material in this Action.
  25               3.13. Professional Vendors: Persons or entities that provide litigation support
  26                      services (e.g., photocopying, videotaping, translating, preparing exhibits or
  27                      demonstrations, and organizing, storing, or retrieving data in any form or
  28                      medium) and their employees and subcontractors.

                                                               STIPULATED PROTECTIVE ORDER
                                                       -5-        Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
    1              3.14. Protected Material: Any Disclosure or Discovery Material that is designated
    2                     as “CONFIDENTIAL.”
    3              3.15. Receiving Party: A Party that receives Disclosure or Discovery Material
    4                     from a Producing Party.
    5

    6   4.         SCOPE
    7              The protections conferred by this Stipulated Protective Order cover not only
    8   Protected Material, but also (1) any information copied or extracted from Protected
    9   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and
  10    (3) any testimony, conversations, or presentations by Parties or their Counsel that might
  11    reveal Protected Material.
  12               Any use of Protected Material at trial shall be governed by the orders of the trial
  13    judge. This Stipulated Protective Order does not govern the use of Protected Material at
  14    trial.
  15

  16    5.         DURATION
  17               Even after final disposition of this litigation, the confidentiality obligations
  18    imposed by this Stipulated Protective Order shall remain in effect until a Designating
  19    Party agrees otherwise in writing or a court order otherwise directs. Final disposition
  20    shall be deemed to be the later of (1) dismissal of all claims and defenses in this Action,
  21    with or without prejudice; and (2) final judgment herein after the completion and
  22    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action, including
  23    the time limits for filing any motions or applications for extension of time pursuant to
  24    applicable law.
  25

  26    6.         DESIGNATING PROTECTED MATERIAL
  27               6.1.   Exercise of Restraint and Care in Designating Material for Protection.
  28                            Each Party or Nonparty that designates information or items for

                                                                STIPULATED PROTECTIVE ORDER
                                                       -6-         Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
    1                     protection under this Stipulated Protective Order must take care to limit any
    2                     such designation to specific material that qualifies under the appropriate
    3                     standards. The Designating Party must designate for protection only those
    4                     parts of material, documents, items, or oral or written communications that
    5                     qualify so that other portions of the material, documents, items, or
    6                     communications for which protection is not warranted are not swept
    7                     unjustifiably within the ambit of this Stipulated Protective Order.
    8                           Mass, indiscriminate, or routinized designations are prohibited.
    9                     Designations that are shown to be clearly unjustified or that have been made
  10                      for an improper purpose (e.g., to unnecessarily encumber the case
  11                      development process or to impose unnecessary expenses and burdens on
  12                      other parties) may expose the Designating Party to sanctions.
  13               6.2.   Manner and Timing of Designations.
  14                            Except as otherwise provided in this Stipulated Protective Order (see,
  15                      e.g., Section 6.2(a)), or as otherwise stipulated or ordered, Disclosure or
  16                      Discovery Material that qualifies for protection under this Stipulated
  17                      Protective Order must be clearly so designated before the material is
  18                      disclosed or produced.
  19                            Designation in conformity with this Stipulated Protective Order
  20                      requires the following:
  21                      (a)   For information in documentary form (e.g., paper or electronic
  22                            documents, but excluding transcripts of depositions or other pretrial or
  23                            trial proceedings), that the Producing Party affix at a minimum, the
  24                            legend “CONFIDENTIAL” to each page that contains protected
  25                            material. If only a portion or portions of the material on a page
  26                            qualifies for protection, the Producing Party also must clearly identify
  27                            the protected portion(s) (e.g., by making appropriate markings in the
  28                            margins).

                                                               STIPULATED PROTECTIVE ORDER
                                                       -7-        Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
    1                                  A Party or Nonparty that makes original documents available
    2                           for inspection need not designate them for protection until after the
    3                           inspecting Party has indicated which documents it would like copied
    4                           and produced. During the inspection and before the designation, all of
    5                           the material made available for inspection shall be deemed
    6                           “CONFIDENTIAL.” After the inspecting Party has identified the
    7                           documents it wants copied and produced, the Producing Party must
    8                           determine which documents, or portions thereof, qualify for protection
    9                           under this Stipulated Protective Order. Then, before producing the
  10                            specified documents, the Producing Party must affix the legend
  11                            “CONFIDENTIAL” to each page that contains Protected Material. If
  12                            only a portion or portions of the material on a page qualifies for
  13                            protection, the Producing Party also must clearly identify the
  14                            protected portion(s) (e.g., by making appropriate markings in the
  15                            margins).
  16                      (b)   For testimony given in depositions, that the Designating Party identify
  17                            the Disclosure or Discovery Material on the record, before the close of
  18                            the deposition, all protected testimony.
  19                      (c)   For information produced in nondocumentary form, and for any other
  20                            tangible items, that the Producing Party affix in a prominent place on
  21                            the exterior of the container or containers in which the information is
  22                            stored the legend “CONFIDENTIAL.” If only a portion or portions of
  23                            the information warrants protection, the Producing Party, to the extent
  24                            practicable, shall identify the protected portion(s).
  25               6.3.   Inadvertent Failure to Designate.
  26                            If timely corrected, an inadvertent failure to designate qualified
  27                      information or items does not, standing alone, waive the Designating Party’s
  28                      right to secure protection under this Stipulated Protective Order for such

                                                               STIPULATED PROTECTIVE ORDER
                                                      -8-         Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
    1                     material. Upon timely correction of a designation, the Receiving Party must
    2                     make reasonable efforts to assure that the material is treated in accordance
    3                     with the provisions of this Stipulated Protective Order.
    4

    5 7.           CHALLENGING CONFIDENTIALITY DESIGNATIONS
    6              7.1.   Timing of Challenges.
    7                           Any Party or Nonparty may challenge a designation of confidentiality
    8                     at any time that is consistent with the Court’s Scheduling Order.
    9              7.2.   Meet and Confer.
  10                            The Challenging Party shall initiate the dispute resolution process,
  11                      which shall comply with Local Rule 37.1 et seq., and with Section 4 of
  12                      Judge Audero’s Procedures (“Mandatory Telephonic Conference for
  13                      Discovery Disputes”).1
  14               7.3.   Burden of Persuasion.
  15                            The burden of persuasion in any such challenge proceeding shall be
  16                      on the Designating Party. Frivolous challenges, and those made for an
  17                      improper purpose (e.g., to harass or impose unnecessary expenses and
  18                      burdens on other parties) may expose the Challenging Party to sanctions.
  19                      Unless the Designating Party has waived or withdrawn the confidentiality
  20                      designation, all parties shall continue to afford the material in question the
  21                      level of protection to which it is entitled under the Producing Party’s
  22                      designation until the Court rules on the challenge.
  23

  24    8.         ACCESS TO AND USE OF PROTECTED MATERIALS
  25               8.1.   Basic Principles.
  26                            A Receiving Party may use Protected Material that is disclosed or
  27

  28    1
         Judge Audero’s Procedures are available at https://www.cacd.uscourts.gov/honorable-
        maria-audero.
                                                        STIPULATED PROTECTIVE ORDER
                                               -9-          Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
    1                     produced by another Party or by a Nonparty in connection with this Action
    2                     only for prosecuting, defending, or attempting to settle this Action. Such
    3                     Protected Material may be disclosed only to the categories of persons and
    4                     under the conditions described in this Stipulated Protective Order. When the
    5                     Action reaches a final disposition, a Receiving Party must comply with the
    6                     provisions of Section 14 below.
    7                           Protected Material must be stored and maintained by a Receiving
    8                     Party at a location and in a secure manner that ensures that access is limited
    9                     to the persons authorized under this Stipulated Protective Order.
  10               8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
  11                            Unless otherwise ordered by the Court or permitted in writing by the
  12                      Designating Party, a Receiving Party may disclose any information or item
  13                      designated “CONFIDENTIAL” only to:
  14                      (a)   The Receiving Party’s Outside Counsel of Record, as well as
  15                            employees of said Outside Counsel of Record to whom it is
  16                            reasonably necessary to disclose the information for this Action;
  17                      (b)   The officers, directors, and employees (including In-House Counsel)
  18                            of the Receiving Party to whom disclosure is reasonably necessary for
  19                            this Action;
  20                      (c)   Experts of the Receiving Party to whom disclosure is reasonably
  21                            necessary for this Action and who have signed the “Acknowledgment
  22                            and Agreement to Be Bound” (Exhibit A);
  23                      (d)   The Court and its personnel;
  24                      (e)   Court reporters and their staff;
  25                      (f)   Professional jury or trial consultants, mock jurors, and Professional
  26                            Vendors to whom disclosure is reasonably necessary or this Action
  27                            and who have signed the “Acknowledgment and Agreement to be
  28                            Bound” (Exhibit A);

                                                               STIPULATED PROTECTIVE ORDER
                                                      -10-        Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
    1                    (g)    The author or recipient of a document containing the information or a
    2                           custodian or other person who otherwise possessed or knew the
    3                           information;
    4                    (h)    During their depositions, witnesses, and attorneys for witnesses, in the
    5                           Action to whom disclosure is reasonably necessary provided: (i) the
    6                           deposing party requests that the witness sign the “Acknowledgment
    7                           and Agreement to Be Bound” (Exhibit A); and (ii) the witness will not
    8                           be permitted to keep any confidential information unless they sign the
    9                           “Acknowledgment and Agreement to Be Bound,” unless otherwise
  10                            agreed by the Designating Party or ordered by the Court. Pages of
  11                            transcribed deposition testimony or exhibits to depositions that reveal
  12                            Protected Material may be separately bound by the court reporter and
  13                            may not be disclosed to anyone except as permitted under this
  14                            Stipulated Protective Order; and
  15                     (i)    Any mediator or settlement officer, and their supporting personnel,
  16                            mutually agreed upon by any of the parties engaged in settlement
  17                            discussions.
  18

  19    9.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  20               OTHER LITIGATION
  21               If a Party is served with a subpoena or a court order issued in other litigation that
  22    compels disclosure of any information or items designated in this Action as
  23    “CONFIDENTIAL,” that Party must:
  24               (a)   Promptly notify in writing the Designating Party. Such notification shall
  25                     include a copy of the subpoena or court order;
  26               (b)   Promptly notify in writing the party who caused the subpoena or order to
  27                     issue in the other litigation that some or all of the material covered by the
  28                     subpoena or order is subject to this Stipulated Protective Order. Such

                                                               STIPULATED PROTECTIVE ORDER
                                                      -11-        Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
    1                    notification shall include a copy of this Stipulated Protective Order; and
    2              (c)   Cooperate with respect to all reasonable procedures sought to be pursued by
    3                    the Designating Party whose Protected Material may be affected.
    4              If the Designating Party timely seeks a protective order, the Party served with the
    5   subpoena or court order shall not produce any information designated in this action as
    6   “CONFIDENTIAL” before a determination by the Court from which the subpoena or
    7   order issued, unless the Party has obtained the Designating Party’s permission. The
    8   Designating Party shall bear the burden and expense of seeking protection in that court of
    9   its confidential material and nothing in these provisions should be construed as
  10    authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
  11    from another court.
  12

  13    10.        A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
  14               PRODUCED IN THIS LITIGATION
  15               10.1. Application.
  16                            The terms of this Stipulated Protective Order are applicable to
  17                     information produced by a Nonparty in this Action and designated as
  18                     “CONFIDENTIAL.” Such information produced by Nonparties in
  19                     connection with this litigation is protected by the remedies and relief
  20                     provided by this Stipulated Protective Order. Nothing in these provisions
  21                     should be construed as prohibiting a Nonparty from seeking additional
  22                     protections.
  23               10.2. Notification.
  24                            In the event that a Party is required, by a valid discovery request, to
  25                     produce a Nonparty’s confidential information in its possession, and the
  26                     Party is subject to an agreement with the Nonparty not to produce the
  27                     Nonparty’s confidential information, then the Party shall:
  28                     (a)    Promptly notify in writing the Requesting Party and the Nonparty that

                                                               STIPULATED PROTECTIVE ORDER
                                                     -12-         Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
    1                           some or all of the information requested is subject to a confidentiality
    2                           agreement with a Nonparty;
    3                    (b)    Promptly provide the Nonparty with a copy of the Stipulated
    4                           Protective Order in this Action, the relevant discovery request(s), and
    5                           a reasonably specific description of the information requested; and
    6                    (c)    Make the information requested available for inspection by the
    7                           Nonparty, if requested.
    8              10.3. Conditions of Production.
    9                           If the Nonparty fails to seek a protective order from this Court within
  10                     fourteen (14) days after receiving the notice and accompanying information,
  11                     the Receiving Party may produce the Nonparty’s confidential information
  12                     responsive to the discovery request. If the Nonparty timely seeks a
  13                     protective order, the Receiving Party shall not produce any information in its
  14                     possession or control that is subject to the confidentiality agreement with the
  15                     Nonparty before a determination by the Court. Absent a court order to the
  16                     contrary, the Nonparty shall bear the burden and expense of seeking
  17                     protection in this Court of its Protected Material.
  18

  19    11.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  20               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  21    Protected Material to any person or in any circumstance not authorized under this
  22    Stipulated Protective Order, the Receiving Party immediately must (1) notify in writing
  23    the Designating Party of the unauthorized disclosures, (2) use its best efforts to retrieve
  24    all unauthorized copies of the Protected Material, (3) inform the person or persons to
  25    whom unauthorized disclosures were made of all the terms of this Stipulated Protective
  26    Order, and (4) request such person or persons to execute the “Acknowledgment and
  27    Agreement to be Bound” (Exhibit A).
  28

                                                              STIPULATED PROTECTIVE ORDER
                                                     -13-        Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
    1   12.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    2              PROTECTED MATERIAL
    3              When a Producing Party gives notice to Receiving Parties that certain inadvertently
    4   produced material is subject to a claim of privilege or other protection, the obligations of
    5   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
    6   This provision is not intended to modify whatever procedure may be established in an e-
    7   discovery order that provides for production without prior privilege review. Pursuant to
    8   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
    9   effect of disclosure of a communication or information covered by the attorney-client
  10    privilege or work product protection, the parties may incorporate their agreement in the
  11    Stipulated Protective Order submitted to the Court.
  12

  13    13.        MISCELLANEOUS
  14               13.1. Right to Further Relief.
  15                           Nothing in this Stipulated Protective Order abridges the right of any
  16                     person to seek its modification by the Court in the future.
  17               13.2. Right to Assert Other Objections.
  18                           By stipulating to the entry of this Stipulated Protective Order, no Party
  19                     waives any right it otherwise would have to object to disclosing or
  20                     producing any information or item on any ground not addressed in this
  21                     Stipulated Protective Order. Similarly, no Party waives any right to object
  22                     on any ground to use in evidence of any of the material covered by this
  23                     Stipulated Protective Order.
  24               13.3. Filing Protected Material.
  25                           A Party that seeks to file under seal any Protected Material must
  26                     comply with Local Rule 79-5. Protected Material may only be filed under
  27                     seal pursuant to a court order authorizing the sealing of the specific
  28                     Protected Material at issue. If a Party's request to file Protected Material

                                                              STIPULATED PROTECTIVE ORDER
                                                      -14-       Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
    1                    under seal is denied by the Court, then the Receiving Party may file the
    2                    information in the public record unless otherwise instructed by the Court.
    3

    4 14.          FINAL DISPOSITION
    5              After the final disposition of this Action, within sixty (60) days of a written request
    6   by the Designating Party, each Receiving Party must return all Protected Material to the
    7   Producing Party or destroy such material. As used in this subdivision, “all Protected
    8   Material” includes all copies, abstracts, compilations, summaries, and any other format
    9   reproducing or capturing any of the Protected Material. Whether the Protected Material
  10    is returned or destroyed, the Receiving Party must submit a written certification to the
  11    Producing Party (and, if not the same person or entity, to the Designating Party) by the
  12    60-day deadline that (1) identifies (by category, where appropriate) all the Protected
  13    Material that was returned or destroyed and (2) affirms that the Receiving Party has not
  14    retained any copies, abstracts, compilations, summaries or any other format reproducing
  15    or capturing any of the Protected Material. Notwithstanding this provision, Counsel is
  16    entitled to retain an archival copy of all pleadings; motion papers; trial, deposition, and
  17    hearing transcripts; legal memoranda; correspondence; deposition and trial exhibits;
  18    expert reports; attorney work product; and consultant and expert work product, even if
  19    such materials contain Protected Material. Any such archival copies that contain or
  20    constitute Protected Material remain subject to this Stipulated Protective Order as set
  21    forth in Section 5.
  22

  23    15.        VIOLATION
  24               Any violation of this Stipulated Order may be punished by any and all appropriate
  25    measures including, without limitation, contempt proceedings and/or monetary sanctions.
  26    ///
  27    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  28

                                                               STIPULATED PROTECTIVE ORDER
                                                      -15-        Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
    1   Dated: July 14, 2021                                /s/ Emanuel S. Shirazi (with permission)
    2                                                       Emanuel S. Shirazi
                                                            Shirazi Law Firm, PC
    3                                                       Attorney for Plaintiff NIKOLAY NISIMOV
    4
        Dated: July 14, 2021                                /s/ Krista M. Cabrera
    5
                                                            Krista M. Cabrera
    6                                                       Kevin Jackson
                                                            David B. Goroff
    7
                                                            Foley & Lardner LLP
    8                                                       Attorneys for Defendant
                                                            SELECT REHABILITATION, LLC
    9

  10 Dated: July 14, 2021                                   /s/ Diane G. Walker
  11                                                        Diane G. Walker
                                                            Kristen W. Roberts
  12                                                        Robert Smeltzer
  13                                                        Walker Morton LLP
                                                            Attorneys for Defendant
  14                                                        SELECT REHABILITATION, LLC
  15

  16                                    SIGNATURE CERTIFICATION
  17               I hereby certify that authorization for the filing of this document has been obtained
  18 from each of the other signatories shown above and that all signatories concur in the

  19 filing’s content.

  20 Dated: July 14, 2021                                   /s/ Krista M. Cabrera
  21                                                        Krista M. Cabrera

  22

  23 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                        RED
                                          D.

  24

  25
        Dated:        07/14/21
  26                                                        Maria A. A
                                                                     Audero
                                                                       udero
  27                                                        United States
                                                                   St t Magistrate
                                                                          M i t t Judge
                                                                                   J d

  28

                                                               STIPULATED PROTECTIVE ORDER
                                                     -16-         Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
    1                                               EXHIBIT A
    2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3              I,                                [full name], of
    4                     [address], declare under penalty of perjury that I have read in its entirety
    5   and understand the Stipulated Protective Order that was issued by the United States
    6   District Court for the Central District of California on                       [date] in the case
    7   of                                                                      [case name and
    8   number]. I agree to comply with and to be bound by all the terms of this Stipulated
    9   Protective Order, and I understand and acknowledge that failure to so comply could
  10    expose me to sanctions and punishment in the nature of contempt. I solemnly promise
  11    that I will not disclose in any manner any information or item that is subject to this
  12    Stipulated Protective Order to any person or entity except in strict compliance with the
  13    provisions of this Stipulated Protective Order.
  14               I further agree to submit to the jurisdiction of the United States District Court for
  15    the Central District of California for the purpose of enforcing the terms of this Stipulated
  16    Protective Order, even if such enforcement proceedings occur after termination of this
  17    action. I hereby appoint                                  [full name] of
  18                                   [address and telephone number] as my California agent for
  19    service of process in connection with this action or any proceedings related to
  20    enforcement of this Stipulated Protective Order.
  21

  22    Signature:
  23    Printed Name:
  24    Date:
  25    City and State Where Sworn and Signed:
  26

  27

  28

                                                               STIPULATED PROTECTIVE ORDER
                                                      -17-        Case No. 2:21-cv-02490-SB-MAAx
4816-1337-8030.1
